Citation Nr: 0940872	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1958 until July 
1962, from October 1968 through July 1970 and from September 
1970 through May 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.


FINDING OF FACT

Bipolar disorder was first manifest during service.


CONCLUSION OF LAW

Bipolar disorder was incurred in service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  



Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Before analyzing the facts of this case, the Board notes that 
the Court of Appeals for Veterans Claims has held that a 
claim for service connection for a mental disability may 
encompass claims for service connection of any mental 
disability that may reasonably be encompassed by several 
factors, including the claimant's description of the claim, 
the symptoms the claimant describes and the information the 
claimant submits or that the Secretary obtains in support of 
the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
Accordingly, in reviewing the immediate case the Board has 
taken an expansive view of the Veteran's claim in accordance 
with Clemons.

The Veteran's service treatment records include a September 
1979 clinical report indicating that six to eight weeks prior 
to the report a drastic change was noted in the Veteran's 
behavior.  He became loud, abusive, disrespectful and 
insulting.  He also became grandiose with a greatly 
exaggerated view of his abilities and wealth.  His behavior 
resulted in some police interaction and he spent at least one 
night in an Albuquerque jail after being arrested.  A credit 
union turned the Veteran down after it was informed that he 
had been admitted to a mental hospital in July 1979.  
According to his commanding officer, the Veteran had a 
previous episode of manic behavior in 1976.  Minnesota 
Multiphasic Personality Inventory was compatible with a 
diagnosis of manic disorder and he was diagnosed with manic 
depressive psychosis, in a manic phase of marked severity.  
The Veteran was placed on limited duty.

In October 1979 the Veteran had diagnoses of an acute 
hypomanic episode and of episodic alcohol abuse.  A 
separation examination in June 1980 indicated the Veteran was 
psychiatrically normal.

In July 1980 a report of the Medical Board indicated the 
Veteran first noted a change in his own behavior in July 1979 
and it was during this time that he began abusing alcohol.  
The Veteran was hospitalized in September 1979 and 
psychopharmacological medications were used which, over a 
period of several days, proved effective in diminishing the 
Veteran's symptoms.  He was then evaluated as suffering from 
chronic alcohol abuse.  On discharge from hospitalization, 
the Veteran was monitored and a mental status examination 
revealed that he was alert, oriented, in no apparent 
distress, with appropriate affect and no evidence of 
hyperactivity or grandiosity.  The Veteran was tapered off of 
medication and by the end of the fifth month of limited duty, 
he was removed completely from lithium carbonate medication.  
He continued symptom free and with no further problems with 
alcohol abuse to the time of the Medical Board's report.  
After reviewing the records, the Medical Board determined 
that the Veteran had an acute hypomanic episode.  A secondary 
diagnosis remained of chronic alcohol abuse.  In September 
1980, the Veteran was approved to return to full duty without 
physical or geographical limitations.

A reenlistment examination in April 1982 showed that the 
Veteran was psychiatrically normal.  In a report of medical 
history, dated April 1984, the Veteran endorsed a history of 
"depression or excessive worry."  At a fleet reserve 
examination, also in April 1984, the Veteran was indicated to 
be psychiatrically normal.

Based on the foregoing, the service treatment records show 
one diagnosed acute instance of psychiatric disorder and an 
reported instance of manic behavior.  It also appears to show 
that any psychiatric episodes were acute and had fully 
resolved by April 1984 at the latest.

Following separation the Veteran was admitted to a hospital 
on an emergency basis in June 1991, due to an acute 
exacerbation of bipolar disorder.  Hospital records indicate 
that the Veteran began drinking increasingly frequently 
approximately one month prior to admission.  Symptoms were 
largely similar to those described in September 1979 and 
included grandiose thinking, increased alcohol consumption, 
and sleep disturbance.  Unlike the 1979 episode, however, the 
Veteran exhibited pronounced auditory hallucinations.  He was 
diagnosed with schizophrenia, by history, and provisionally 
with bipolar disorder.  An October 1991 letter from Dr. C.H. 
indicates that the Veteran began to decompensate 
approximately one month before his June 1991 hospitalization.  
The Veteran was subsequently medicated and by the time of 
C.H.'s letter, in October 1991, he was well stabilized.

In January 2001 the Veteran was diagnosed with bipolar 
disorder, a diagnosis which he continued to carry through 
March 2002.

In June 2007 the Veteran underwent a VA examination.  In 
considering the Veteran's history, the examiner noted the 
Veteran reported that when he drinks more, he does not take 
his prescribed lithium.  In spite of his symptoms, however, 
the examiner reported that the Veteran had always worked up 
until his retirement.  With regard to the Veteran's substance 
abuse, the examiner indicated that it appeared that his 
symptoms were related to his "heavy alcohol dependence."  
She went on to state that it was "clearly impossible to 
distinguish whether [the Veteran] has any mood condition that 
is present without the alcohol," and noted that he was 
heavily drinking during both of his reported 
hospitalizations.  At the examination the Veteran reported 
that he had no symptoms, and had none for the preceding three 
years.  After considering the Veteran's regular intake of 
alcohol, his daily dose of lithium, and the interaction of 
the two, the examiner indicated that she was unable to 
determine whether lithium had any positive effect at all 
given the possible lack of a mood disorder outside of heavy 
alcohol intake.  In diagnosing the Veteran, the examiner 
stated that he had a mood disorder secondary to alcohol 
dependence, and that bipolar disorder was ruled out as a 
possible diagnosis.  Finally she concluded that it was 
impossible for her to make a comment on the Veteran's case 
because of his continued alcohol dependence.  She stated that 
it is quite possible that the Veteran would have no symptoms 
if he were sober and noted that in the past, when he was 
being monitored and did not drink, he was successfully 
tapered off of lithium with no problems.

In July 2007 the examiner was able to review the Veteran's 
claims file.  After her review she indicated that it was 
"not clear to [her] from any evidence [of record] that he 
has an independent mood condition outside of his alcohol 
dependence."  She went on to indicate that it is possible 
that the Veteran may have some type of bipolar disorder 
independent of his alcohol dependence, however she opined 
that in order to make such a determination she would need to 
evaluate the Veteran when he was completely sober.

In considering the lay and medical history as detailed above, 
the Board notes that the Veteran is competent to give 
evidence about what he experienced.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, symptoms of the Veteran's bipolar 
disorder are capable of lay observation and thus his 
statements regarding symptomatology constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  We note that the Veteran has given slightly 
inconsistent reports throughout the records of his history of 
illness.  However, in this case, while inconsistencies may 
lessen the probative value of the Veteran's statements, the 
overall record does indicate a relationship between his 
current diagnosis and active service.  Specifically, service 
treatment records reflect in-service diagnosis of manic 
depressive psychosis.  Although it was described at the time 
as an acute episodes, the Board notes that he was diagnosed 
with bipolar disorder in 1991 and in 2001.  Furthermore, in 
July 2007 the VA examiner indicated a possible current 
diagnosis of bipolar disorder.

In sum, the record indicates an in-service onset of a 
psychiatric disorder and a current diagnosis.  Although the 
negative evidence is reasoned, we find the opinion 
unconvincing.  The examiner prefaced his remarks that it was 
"not clear" to him that there was an independent mood 
disorder and that further evaluation was needed.  However, 
other examiners have been more direct when establishing a 
diagnosis.  Included in the evidence is the opinion of Dr. 
Hollingsworth noting that this examiner had a substantial 
history with the veteran and that the diagnosis was bipolar 
disorder.  We find that a medical opinion that leaves no 
doubt as to the nature of the diagnosis is more probative 
than one where the examiner is not sure and requests further 
evaluation.  Although there is positive and negative 
evidence, the more probative evidence establishes that the 
Veteran has an acquired psychiatric disease with an onset in 
service. The Board concludes that the Veteran's bipolar 
disorder is related to active service.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection or bipolar disorder is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


